DLD-040                                                NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                                No. 11-3319
                                ___________

                          ERIC WAYNE LOMAX,
                                      Appellant

                                      v.

                        POLICE CHIEF OF ERIE;
                           OFFICER DACUS;
                         OFFICER DONALD D.;
                      CITY OF ERIE POLICE DEPT.
                 ____________________________________

               On Appeal from the United States District Court
                  for the Western District of Pennsylvania
                         (D.C. Civil No. 10-cv-00218)
               District Judge: Honorable Sean J. McLaughlin
                ____________________________________

                   Submitted for Possible Summary Action
              Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                             November 10, 2011

          Before: AMBRO, JORDAN and VANASKIE, Circuit Judges


                     (Opinion filed: November 22, 2011)
                            _________________

                                OPINION
                            _________________

PER CURIAM
Eric Wayne Lomax appeals pro se from the District Court’s order granting Defendants’

motion to dismiss. Because no substantial question is presented by this appeal, we will

summarily affirm the order of the District Court.

I.     Background

       In September 2010, Lomax filed a civil action pursuant to 42 U.S.C. § 1983 in the

District Court against the Erie Police Chief, Officer Dacus, Officer Donald D., and the

Erie Police Department. He alleged false arrest and false imprisonment in violation of

the Fourth, Eighth, and Fourteenth Amendments, arising from his arrest on July 5, 2007.

Lomax claimed that on July 5, 2007, he was visiting a friend’s house in Erie,

Pennsylvania, where police officers “broke in[to] the house,” pointed weapons at him and

his friends, and yelled at them to surrender drugs. Lomax asserted that the police officers

then attempted to plant drugs on him, and he was charged with possession of a controlled

substance and related charges. A jury acquitted Lomax of the criminal charges on April

11, 2008.

       In response to Lomax’s complaint, defendants filed a motion to dismiss, arguing

that Lomax’s claims were time-barred. The District Court granted defendants’ motion to

dismiss. Lomax timely appealed.

II.    Discussion

       We have jurisdiction under 28 U.S.C. § 1291, and our review of an order granting

a motion to dismiss is plenary. Phillips v. Cnty. of Allegheny, 515 F.3d 224, 230 (3d Cir.

                                             2
2008). “The statute of limitations for a § 1983 claim arising in Pennsylvania is two

years.” Kach v. Hose, 589 F.3d 626, 634 (3d Cir. 2009). The alleged constitutional

violations that Lomax incurred occurred between July 5, 2007, the date of his arrest, and

April 17, 2008, when the charges brought against him in Erie County were dismissed.

See Wallace v. Kato, 549 U.S. 384, 389-90 (2007). Thus, Lomax’s civil rights action,

filed in September 2010, was filed beyond the two-year statute of limitations period, and

is time-barred.

       Lomax argued that he was entitled to equitable tolling. State law generally

governs tolling principles. See Dique v. N.J. State Police, 603 F.3d 181, 185 (3d Cir.

2010). In Pennsylvania, the statute of limitations may be tolled by the discovery rule or

the fraudulent concealment doctrine. See Mest v. Cabot Corp., 449 F.3d 502, 510, 516

(3d Cir. 2006). The discovery rule tolls the statute of limitations when an injury or its

cause was not known or reasonably knowable “despite the exercise of due diligence.” Id.

at 510 (quoting Pocono Int’l Raceway v. Pocono Produce, Inc., 468 A.2d 468, 471 (Pa.

1983). To invoke the discovery rule, a plaintiff must “establish that he exhibited those

qualities of attention, knowledge, intelligence and judgment which society requires of its

members for the protection of their own interests and the interests of others.” Kach, 589

F.3d at 642 (citation omitted). The fraudulent concealment doctrine tolls the statute of

limitations when “through fraud or concealment the defendant causes the plaintiff to relax

vigilance or deviate from the right of inquiry.” Mest, 449 F.3d at 516 (quoting Ciccarelli

                                             3
v. Carey Canadian Mines, Ltd., 757 F.2d 548, 556 (3d Cir. 1985)).

       Lomax has not established that tolling is justified. Although Lomax contended

that he was “only recently made aware of the fact that his constitutional rights were

violated,” he has not demonstrated that he exercised due diligence. His argument that

trial counsel incorrectly informed him that he could not sue the City or police does not

invoke the discovery rule as lack of knowledge, mistake, or misunderstanding does not

toll the running of the statute of limitations. See Pocono, 468 A.2d at 471. Lomax’s

argument that the documents regarding his civil action were fraudulently concealed also

fails because Lomax argued that the Clerk of Court of the Erie County Court of Common

Pleas, not defendants, had denied him access to documents related to his case. See Mest,

449 F.3d at 516.

       Accordingly, we will affirm the District Court’s judgment.




                                             4